UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

 

TAIJAY TODD,
Petitioner,
-V- No. 16-cv-00382 (RJS)
ORDER
UNITED STATES OF AMERICA,
UNITED STATES OF AMERICA
-v- No. 12-cr-00045-4 (RJS)
ORDER

TAIJAY TODD,
Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

As set forth on the record at Defendant’s February 25, 2020 re-sentencing proceeding, IT
IS HEREBY ORDERED THAT Defendant’s petition for writ of habeas corpus pursuant to 28
U.S.C. § 2255 is GRANTED as to Defendant’s conviction under 18 U.S.C. § 924(c) and DENIED
in all other respects. Accordingly, IT IS FURTHER ORDERED THAT Count 2 of Defendant’s
judgment and conviction is vacated and dismissed, and Count | is vacated for re-sentencing. The
Clerk of the Court is respectfully directed to terminate the motion pending at document number
464 in 12-cr-45, and to enter judgment in favor of Petitior zr in 16-cv-382 and close that case.

SO ORDERED.

Dated: February 26, 2020 :
New York, New York - Lo >

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
